DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM STATUS
Claims 1, 5, 7-8, 10, and 12 are amended.
Claims 13-21 are withdrawn.
Claims 22-24 are newly added.
Claims 1, 5-8, 10-11, and 24 are further amended by the Examiner’s Amendment attached herein.
Claims 13-23 are canceled by the Examiner’s Amendment attached herein.
Claims 1-12 and 24 remain pending and are allowable.
RESPONSE TO APPLICANT’S AMENDMENTS/ARGUMENTS

– 35 USC § 102 –
	Claims 1, 4, 6-7, and 9-11 were rejected under 35 U.S.C. § 102 as being anticipated by SAKAMOTO.
	The Examiner appreciates the Applicant’s remarks and finds them persuasive in view of the Applicant’s substantial amendments to the claimed invention and the Examiner’s Amendment attached herein.  Accordingly, such rejections are withdrawn and the pending claims are found allowable.

– 35 USC § 103 –
Claims 2, 5, and 8 were rejected under 35 U.S.C. § 103 as being unpatentable over SAKAMOTO/THIBIDEAU.  Claim 3 was rejected under 35 U.S.C. § 103 as being unpatentable over SAKAMOTO/NATARAJAN.  Claim 12 was rejected under 35 U.S.C. § 103 as being unpatentable over SAKAMOTO/ISKANDER.  
The Examiner appreciates the Applicant’s remarks and finds them persuasive in view of the Applicant’s substantial amendments to the claimed invention and the Examiner’s Amendment attached herein.  Accordingly, such rejections are withdrawn and the pending claims are found allowable.
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Applicant’s Representative, Shawn Buchanan, on Thursday, 04/29/2021.

The application has been amended as follows:
1.	(Currently Amended)  A radar circuitry, comprising:
an isolator configured to:
	isolate a transmission signal path and a reception signal path from each other; and
	generate a drive signal at a balanced port of the isolator based on a transmission signal on the transmission signal path that is received at a transmission signal port of the isolator; 
a mixer configured to mix a received signal on the reception signal path and the drive signal to generate a converted signal, 
wherein during signal transmission, the transmission signal on the transmission signal path is split between the balanced port and a common antenna port of the isolator, and
wherein during signal reception, the received signal that is received via the common antenna port is split between the transmission port and a receiving port of the isolator that is coupled to the reception signal path; and
an impedance tuner configured to adjust an impedance of the balanced port to match an input impedance of a common antenna that is coupled to the isolator via the common antenna port, the isolation provided between the transmission signal path and the reception signal path being dependent on the impedance matching between the balanced port and the common antenna port. 

2.	(Original)  The radar circutiry of claim 1, wherein the isolator is a hybrid transformer. 

3.	(Original)  The radar circutiry of claim 1, wherein the isolator is an electrically balanced duplexer. 

4.	(Original)  The radar circutiry of claim 1, wherein the isolator is coupled to the mixer.

5.	(Currently Amended)  The radar circutiry of claim 1,  
 wherein the balanced port of the isolator  is coupled to the mixer. 



6.	(Currently Amended)  The radar circutiry of claim 1, wherein the isolator is further configured to couple the transmission signal path and the reception signal path to  the common antenna port. 

7.	(Currently Amended)  The radar circutiry of claim 6, 
 wherein the received signal is received via the common antenna. 

8.	(Currently Amended)  The radar circutiry of claim 7,  wherein the impedance tuner  is coupled to the mixer . 

9.	(Original)  The radar circutiry of claim 1, wherein the mixer down converts the recieved signal based on the drive signal to generate the converted signal.

10.	(Currently Amended)  The radar circutiry of claim 1, wherein the isolator is further configured to couple the transmission signal path and the reception signal path to the common antenna  port and to couple the transmission signal path to the mixer. 



11.	(Currently Amended)  The radar circutiry of claim 10, wherein the isolator is configured to split the transmission signal to generate the drive signal provided to the mixer and an output signal provied to the common antenna  port.

12.	(Previously Presented)  The radar circutiry of claim 1, wherein the transmission signal path comprises a phase shifter configured to adjust a phase of the trasmission signal, and
wherein the drive signal generated by the isolator has a same phase as the adjusted phase of the transmission signal. 

13. – 23.  (Canceled)  

24.  (Currently Amended)  The radar circuitry of claim [[23]] 1, wherein the transmission signal on the transmission signal path comprises an amplified transmission power signal, and
wherein the power of amplified transmission power signal is equally split between the balanced port and the common antenna port of the isolator when the impedance tuner adjusts the impedance of the  balanced port to match the input impedance of the common antenna.
ALLOWABLE SUBJECT MATTER
Claims 1-12 and 24 are allowed.
The following is the Examiner’s Statement of Reasons for Allowance:
Re claim 1, Applicant’s newly amended claims encompass an invention that the prior art does not disclose, teach, or otherwise render obvious.  More specifically, Applicant recites, 
 A radar circuitry, comprising:
an isolator configured to:
isolate a transmission signal path and a reception signal path from each other; and
generate a drive signal at a balanced port of the isolator based on a transmission signal on the transmission signal path that is received at a transmission signal port of the isolator; 

a mixer configured to mix a received signal on the reception signal path and the drive signal to generate a converted signal, 

wherein during signal transmission, the transmission signal on the transmission signal path is split between the balanced port and a common antenna port of the isolator, and

wherein during signal reception, the received signal that is received via the common antenna port is split between the transmission port and a receiving port of the isolator that is coupled to the reception signal path; and

an impedance tuner configured to adjust an impedance of the balanced port to match an input impedance of a common antenna that is coupled to the isolator via the common antenna port, the isolation provided between the transmission signal path and the reception signal path being dependent on the impedance matching between the balanced port and the common antenna port. 

As best understood within the context of Applicant’s claimed invention as a whole, these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art.
	For example, SAKAMOTO discloses a high-frequency transmitting/receiver comprising a local oscillator connected to an isolator, mixer, and transmitting/receiving 
	Furthermore, Hiramatsu et al. (US 2005/0190101, “HIRAMATSU”) discloses a similar radar circuitry comprising a high-frequency oscillator connected to an isolator, mixer, and transmitting/receiving antenna.  However, like SAKAMOTO, HIRAMATSU, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Further still, Kawanami (US 2002/0153963, “KAWANAMI”) discloses an isolator with a balanced input port and impedance matching.  However, like SAKAMOTO and HIRAMATSU, KAWANAMI, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Even further still, Knox (US 2014/0286204, “KNOX”) discloses a two-way duplex wireless signal routing assembly for providing signal isolation between transmission paths.  However, like SAKAMOTO, HIRAMATSU, and KAWANAMI, KNOX, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Accordingly, independent claim 1 is deemed allowable over the prior art.  Dependent claims 2-12 and 24 are each allowable based at least on their respective dependency to claim 1.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

ADDITIONAL PRIOR ART
The Examiner would like to make Applicant aware of prior art references, not relied upon in this action, but pertinent to Applicant’s disclosure.  They are as follows:
US 2020/0352622, Hancock et al. – isolation device for electrosurgical apparatus

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is (571)272-2215.  The Examiner can normally be reached on Mon-Fri 0700-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status https://ppair-my.uspto.gov/pair/PrivatePair. 


Respectfully, 


/TMH3/Examiner, Art Unit 3648      

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648